DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Response to Amendment

	In response to the Amendment received on 3/30/2021, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 3/30/2021 and 1/29/2021, with respect to claims 1 and 21-41 have been fully considered and are persuasive.  The rejection of claims 1, 21, 24-26, and 28-29 under 35 U.S.C. 102(al) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shenoy et al (US2014/02568735) has been withdrawn.  Shenoy sets forth increasing the temperature during the formation/crosslinking of the fine fibers of up to 140 deg. C—see examples.  Therefore the instant claims are distinguished over the closest prior art made of record.   In addition, applicant has clarified all questions raised in the Advisory Action, 

Allowable Subject Matter

Claims 1 and 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to set forth a method of making a filter media comprising a plurality of fine fibers obtained by the process found in instant claim 1, wherein the polymer and epoxy crosslink during storage for at least one day in conditions having an ambient temperature not above 40 deg. C and wherein the filter media is formed comprising a plurality of fine fibers without increasing the temperature of said fine fibers above 40 deg. C.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc